Citation Nr: 0330786	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-24 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether an assessed debt in the amount of $2,937, from 
overpayment of VA compensation benefits, was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from March 1963 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO decision which charged the veteran with 
an overpayment debt of $11,890.40 for extra compensation 
benefits which had been paid to him by reason of having 
dependent children (who were over 18 and in school), when at 
the same time the children were receiving Chapter 35 
Dependents' Educational Assistance.  Subsequently, an RO 
decision reduced the amount of the assessed overpayment debt 
to $2,937.  The veteran appeals, asserting that this 
overpayment was not properly created and he should not be 
charged with a debt.


FINDINGS OF FACT

1.  From 1995 to 1998, the veteran was paid extra 
compensation by reason of having dependent children (who 
were over 18 and in school); simultaneously, the children 
received Chapter 35 educational assistance.  Such concurrent 
payments of these VA benefits is not permitted.  The veteran 
has been charged with a compensation overpayment debt of 
$2,937 due to the concurrent payments.

2.  The veteran was neither aware of nor caused the 
erroneous compensation payments; the erroneous payments were 
due solely to VA error.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$2,937 was the result of an erroneous award based solely on 
VA administrative error.  Such overpayment was not properly 
created, and the related debt assessed against the veteran 
is not valid.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 
3.500 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All information necessary to decide this case is already on 
file, and there is compliance with the notice and duty to 
assist provisions of the law.  See 38 U.S.C.A. §§ 5103, 
5103A; Barger v. Principi, 16 Vet.App. 132 (2002).  

The overpayment in this case arose when the veteran was 
erroneously paid extra compensation benefits, during the 
period from September 1995 to December 1998, for having 
dependent children who were over 18 and in school.  See 
38 U.S.C.A. §§ 101(4), 1115.  However, the veteran's 
dependent children were also in receipt of Chapter 35 
educational assistance during this time.  VA regulations 
prohibit payment of extra compensation for dependent 
children based on their school attendance, concurrently with 
the children receiving Chapter 35 educational assistance.  
38 C.F.R. §§ 3.667, 3.707, 21.3023.  Further, an election of 
Chapter 35 educational assistance is a bar to subsequent 
compensation on account of the child's school attendance.  
Id.  Therefore, the veteran was not properly entitled to 
receive the additional compensation based on his childrens' 
school attendance, for the same period of time they were 
receiving Chapter 35 educational assistance.  

The veteran contends that he was unaware that he was being 
improperly paid extra compensation benefits, and that he 
should not have to repay the debt, because the VA was solely 
at fault in the creation of the debt.  If a debt was the 
result solely of administrative error, the effective date of 
the reduction of benefits would be the date of the last 
payment based on this error; consequently, there would be no 
overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  As a 
result, there would no valid debt.  

In this case, the RO initially calculated the debt to be 
$11,890.40.  In a later RO administrative decision, the debt 
was reduced by $8,953.40 to $2,937, apparently based on the 
delay in the RO's adjustment of the award after receiving 
notification of the election of Chapter 35 benefits from the 
education Regional Processing Center (RPC), located 
elsewhere.  However, the RO's actual knowledge of the 
concurrent receipt of Chapter 35 benefits is irrelevant; the 
RO is considered to be in constructive possession of 
documents within VA.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  In other words, the RO is presumed to have been 
notified of the election of Chapter 35 benefits as of the 
date notice was received at the RPC.  

Whether the RO's actions in erroneously paying duplicate 
benefits is sole administrative error depends upon whether 
the payee knew, or should have known, that the payments were 
erroneous.  Where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, 
but not earlier than the date entitlement ceased.  
38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b); Jordan v. 
Brown, 10 Vet.App. 171, 174 (1997); Thus, if the veteran was 
aware of or caused the erroneous payment, the retroactive 
reduction in his compensation benefits would be correct, and 
the overpayment valid.  

The basic facts are not in dispute, and may be briefly 
summarized.  In April 1996, effective from March 1995, the 
veteran was awarded a total compensation rating based on 
individual unemployability (and the RO apparently found the 
total rating to be permanent in nature).  A May 1996 RO 
letter informing him of this award also informed him that he 
was being paid additional compensation benefits for his 
spouse and two children.  Reference was made to the children 
being paid as dependent school children.  It was also noted 
that his children between ages 18 and 26 were eligible for 
Chapter 35 Dependents Educational Assistance.  A pamphlet 
explaining this benefit and an application were enclosed.  
Among other things, the pamphlet noted that a child eligible 
for compensation based on school attendance must elect which 
benefit to receive, and that an election of educational 
assistance was a bar to further payment of compensation 
after the age of 18.  

Subsequently, applications for Chapter 35 educational 
assistance were received from the veteran's daughters.  The 
application forms contained a section titled "Election" 
which stated that the commencement of program of education 
under Chapter 35 would generally prohibit future payments of 
compensation otherwise payable as a result of school 
attendance.  Attention was drawn to the instructions, which 
stated that an election of Chapter 35 educational benefits 
was final, and could not be changed, and that this meant 
that further payments of compensation based on school 
attendance after cashing the first check were prohibited.  

The veteran's daughters elected to receive Chapter 35 
educational benefits, and were awarded the benefits.  The 
award letters did not mention their father's compensation.  

In the meantime, the veteran continued to receive additional 
compensation benefits based on the childrens' school 
attendance.  Various letters from the RO informed the 
veteran of adjustments in the amount of his compensation 
benefits, including a June 1998 letter which informed him 
that he would continue to receive payments for his daughters 
based on their school attendance.  In addition, the RO 
continued to annually request him to verify his daughters' 
continued school attendance, and he continued to return the 
annual certifications of school attendance.  None of these 
letters to the veteran mentioned the potential consequences 
of Chapter 35 educational assistance on his compensation.  

In August 1998, the RO became aware of that the veteran was 
apparently erroneously receiving compensation for dependent 
school children, while the children were receiving Chapter 
35 benefits.  In November 1998, he was informed of the 
erroneous payments, that the VA proposed to reduce his 
benefits effective in September 1995, and that he would 
continue to receive his payments at the current rate for 60 
days, unless he otherwise notified the RO.  The veteran 
telephoned the RO, stated he did not realize he was getting 
paid both ways, and that he wanted the reduction processed 
immediately.  Subsequently, he informed VA that he had 
received another in the erroneous amount.  

The veteran contends that he was unaware that he was 
receiving excess benefits.  He asserts that he and his 
daughters accurately completed every VA form; that he was 
unaware that the receipt of Chapter 35 benefits affected his 
compensation award; and that he was unaware that he was 
receiving benefits in an erroneous amount.  He says that he 
provided all requested information to the VA, and assumed 
that VA correctly processed his awards.   

As indicated above, for the erroneous payments to have been 
sole administrative error, the veteran (or other payee) 
cannot have caused or been aware of the erroneous payments.  
The information provided by the veteran and his daughters 
was complete, timely, and accurate; therefore, the erroneous 
award was not caused by any of the payees.  

In determining whether the veteran knew, or should have 
known, that the payments were erroneous, the Board must 
determine whether he received adequate notification that his 
additional compensation for children in school, and their 
receipt of Chapter 35 educational assistance, were mutually 
exclusive benefits.  

The two benefits in this case-compensation to the veteran 
for dependent children in school, and Chapter 35 benefits to 
the children-are both predicated on the same status-a child 
of the veteran, over the age of 18, and attending school.  
However, the compensation is awarded to the veteran, while 
the Chapter 35 benefits are awarded to the child.  Due to 
the potential for misunderstanding in these circumstances, 
the fact that they are mutually exclusive benefits is one 
that should be emphasized, to both the veteran and the 
child.  While the Chapter 35 application form notes that the 
election of benefits is an important matter, the application 
form, instructions, and pamphlet all fail to adequately 
clarify the benefit which must be given up to obtain the 
educational assistance.  Specifically, these documents refer 
to payment of compensation.  However, the child, who 
directly receives the Chapter 35 benefits, and signs the 
election, does not separately receive compensation; an 
additional amount is included in the veteran's compensation 
for his qualifying dependent children.  On the other hand, 
the veteran's compensation awards did not contain any 
notification to him of the fact that both benefits cannot be 
received.  Indeed, the initial notification, in May 1996, 
that he was awarded benefits, including an amount based on 
his children's school attendance, together with the 
notification that his children were eligible for Chapter 35 
educational benefits, could lead a reasonable person to 
assume the opposite.  Similarly, his continued receipt of 
letters from the VA, requesting that he verify his 
daughters' school attendance, well after their awards of 
Chapter 35 benefits, would support such a conclusion.  

In sum, the Board finds that the notices to the daughters, 
while informing them that election of Chapter 35 benefits 
was a bar to receipt of compensation benefits, did not 
adequately inform them that it was their father's amount of 
compensation which would be affected by their election.  
Further, the veteran himself was not adequately notified 
that if his daughters received Chapter 35 benefits, he could 
not receive compensation for them as dependents.  Finally, 
even assuming that the veteran can be charged with the 
knowledge of the contents of the correspondence to and from 
his daughters, any suggestion that his compensation may be 
affected by their election to receive Chapter 35 benefits 
would have been more than offset by the RO's subsequent 
actions, particularly in requesting verification of their 
continued school attendance well after they began receiving 
Chapter 35 benefits.  

Also weighing in the veteran's favor is his immediate 
response to the VA's initial notification of the 
overpayment, and his prompt attempts to minimize the 
overpayment.  

In view of all of these factors, the Board finds that the 
remaining assessed debt, in the amount of $2,937, was due to 
sole VA administrative error.  Therefore, the effective date 
of the reduction of benefits based on the concurrent receipt 
of Chapter 35 benefits is the date of the last payment made 
in the erroneous amount.  38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. § 3.500(b).  Accordingly, the assessed 
compensation overpayment debt of $2,937 is not valid and is 
not owed by the veteran.  The appeal is allowed.  


ORDER

An assessed compensation overpayment debt of $2,937 was not 
properly created, and the veteran does not owe this assessed 
debt.  The appeal is granted.


	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



